EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancel claim 17.

This application is in condition for allowance except for the presence of claim 17 directed to invention non-elected without traverse.  Accordingly, claim 17 has been cancelled.
Independent claim 17 was subject to a requirement for election by original presentation in the Office Action mailed 21 December 2018.  Applicants did not traverse the requirement for election by original presentation.  Accordingly, claim 17 is being treated as a claim non-elected without traverse, and can be canceled by examiner’s amendment at the time of allowance, given that this claim is not eligible for rejoinder.  See MPEP §821.02.




EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 9 are allowable because the prior art of record does not disclose or reasonably suggest a coding method and coding device, comprising identifying a previous frame which has a speech characteristic to be coded with CELP (code-excited linear prediction), identifying a current frame which has an audio characteristic to be coded with MDCT (Modified Discrete Cosine Transform), identifying additional MDCT information for canceling a time-domain aliasing introduced by the MDCT, when a switching occurs from a previous frame to the current frame, modifying a specific area of the previous frame to be overlap-added with the current frame, decoding the current frame by performing an overlap-add operation using the additional MDCT information and the modified specific area of the previous frame, wherein the additional MDCT information is determined in the speech characteristic signal for overlap-add operation between the previous frame and the current frame, wherein the current frame is decoded according to the MDCT by applying a first window into the additional MDCT information, applying a second window into the current frame, and performing overlap-add between the additional MDCT information applied the first window and the current frame applied second window, in a decoding processing, wherein the additional MDCT information is applied to the first window for removing time domain aliasing generated by the MDCT, wherein the additional MDCT information is extracted from a delayed block in the previous frame with respect to block of the current frame, wherein the specific area is modified based on a length of additional MDCT 
Generally, the prior art of record does not disclose or reasonably suggest the entire combination of features before Applicants’ effective filing date of 18 December 2008.  Specifically, the prior art of record does not clearly teach applying a first window into additional MDCT information of a previous frame that is modified with the additional MDCT information, applying a second window into the current frame in a decoding processing, wherein the previous frame is divided into first area and second area, and a specific area corresponding to a second area is modified based on a length of additional MDCT information.  
Applicants’ Specification appears to reasonably support these claimed embodiments.  The Specification, Page 12, Lines 5 to 18: Figure 6, describes specific areas SoL(b-1) and ShL(b+m) of additional information for MDCT-based decoding for Case I and Case II.  Here, Case II appears to correspond to the claimed embodiment of modifying a specific area of a previous frame so that the previous frame is divided into a first area and a second area.  That is, s(b+m) is a sub-block that is divided into a first area ShL(b+m) of additional information and a second area that is the remaining area of sub-block s(b+m) in Case II.  The Specification, Page 17, Line 8 to Page 19, Line 4: Figure 10, then, describes applying a first window, w3, into the additional MDCT information and applying a second window, w2, into the current frame, where sub-block s(b+m) is divided into a first area hL and a second area N/4-hL.  Similarly, Applicants’ Specification, Page 26, Line 1 to Page 27, Line 20: Figure 18, illustrates a first area hL hL, identical to window w3, is applied to sub-block shL(b+m).  An overlap-add operation is then performed with a first synthesis window 1801 and a second synthesis window 1802.    
Geiger (U.S. Patent Publication 2010/0138218) and Ojanpera (U.S. Patent No. 7,876,966) do not disclose or teach modifying a specific area of a previous frame to be overlap-added with the current frame, where the specific area is modified based on a length of additional MDCT information, and wherein the previous frame is divided into a first area and a second area, so that the specific area corresponds to the second area.  Geiger, at best, only generally describes some area of overlap between a previous frame encoded in a time-domain by CELP and a current frame encoded in a frequency-domain by MDCT, but does not specifically describe dividing a previous frame into a first area and a second area based on a length of additional MDCT information.  Ojanpera, at least, teaches performing an overlap-add by applying a first window to a previous frame and a second window to a current frame in Figure 5.  However, Ojanpera does not clearly teach modifying a specific area of a previous frame with MDCT information.  Applicants’ claim language, then, provides greater specificity as directed to first and second areas of a previous frame with a speech characteristic, where a second area is modified with MDCT information, that is not reasonably suggested by the prior art of record.
Applicants’ Remarks consider a feature 1 and a feature 2 of the independent claims, and contend that feature 1 includes language that is the same as the allowed Geiger and Ojanpera.
However, feature 1 is not sufficient in itself to distinguish over the current independent claims, but is maintained to be reasonably taught by Sperschneider et al. (U.S. Patent Publication 2004/0162911).  Generally, it is the entirety of the claim limitations that must be considered when determining allowability, and allowability is determined on a case-by-case basis given all of the features in combination.  Specifically, the current independent claims are not identical to the independent claims of the parent patent, so that any consideration of the reasons for allowability in the parent patent are not necessarily applicable to the current independent claims.  Here, the current independent claims appear to be narrower in some aspects as compared to the independent claims of the parent patent, e.g., a first area and a second area, but the current independent claims are broader in alternate aspects, e.g., nothing about when switching occurs.  The independent claims of the parent patent included similar limitations directed to a first window and a second window, which were considered in rendering a determination of patentability in combination with a feature of a block delay, i.e., feature 1.  However, the current independent claims include an additional feature 2, where allowability is now premised on a combination of all of the claimed features. 
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN LERNER whose telephone number is (571) 272-7608.  The examiner can normally be reached on Monday-Thursday 8:30 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571) 272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARTIN LERNER/Primary Examiner
Art Unit 2657                                                                                                                                                                                                        March 1, 2021